      Case 5:21-cv-00034-TKW-MJF Document 6 Filed 03/08/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

DANNY TORRES,

             Plaintiff,

v.                                                 Case No. 5:21-cv-34-TKW-MJF

GEO GROUP INC., et al.,

             Defendants.
                                               /

                                      ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 4). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that this case should be dismissed pursuant to the

“three strikes rule” in 28 U.S.C.§ 1915(g).

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     Plaintiff’s motion to proceed in forma pauperis (Doc. 2) is DENIED,

             and this case is DISMISSED pursuant to 28 U.S.C. § 1915(g).

      3.     The Clerk shall close the file.
Case 5:21-cv-00034-TKW-MJF Document 6 Filed 03/08/21 Page 2 of 2




DONE AND ORDERED this 8th day of March, 2021.

                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE
